Citation Nr: 0311406	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus, dizziness 
and nausea, claimed as secondary to a shell fragment wound of 
the left neck, with retained foreign body.  

2.  The propriety of the ratings assigned following the grant 
of service connection for a shell fragment wound scar of the 
left neck:  zero percent (noncompensable) from May 14, 1970, 
and 10 percent from April 30, 1998.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision that 
granted service connection and assigned a noncompensable 
rating for a shell fragment wound scar of the left neck, 
effective May 14, 1970; but denied service connection for 
tinnitus, dizziness and nausea as secondary residuals of the 
shell fragment wound.  The veteran filed a notice of 
disagreement with the assigned rating and the denial of 
secondary service connection in February 1999.  Therein, he 
alleged that he suffered from constant pain in the area of 
his shell fragment wound.  The RO issued a statement of the 
case June 1999.  The veteran filed a substantive appeal in 
September 1999.  In June 1999, the RO assigned a 10 percent 
evaluation for the veteran's shell fragment wound scar, 
effective April 30, 1998. 

In May 2000, the RO granted service connection and assigned a 
10 percent evaluation for myofascial pain and muscle tension 
headaches as secondary residuals of the shell fragment wound; 
the veteran has not appealed that determination.  

Inasmuch as the veteran has appealed the initial rating 
assigned for the shell fragment wound scar following the 
grant of service connection, the Board has framed the issues 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Moreover, as a higher evaluation is 
potentially available for that disability at each stage, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

On his substantive appeal, filed in September 1999, the 
veteran requested a hearing in Washington, D.C. before a 
Member of the Board (now Veterans Law Judge).  A hearing was 
scheduled on March 26, 2003.  However, despite notice of such 
hearing (that has not been returned by the U.S. Postal 
Service as undeliverable), the veteran failed to appear; 
hence, his request for a Board hearing is deemed withdrawn.  

The Board's decision on the claim for secondary service 
connection for tinnitus, dizziness and nausea is set forth 
below.  The claim for higher ratings for a shell fragment 
wound scar of the left neck is addressed in the remand 
following the order portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection has 
been accomplished.  

2.  The preponderance of the competent medical evidence 
establishes that any symptoms of tinnitus, dizziness and 
nausea experienced by the veteran are consistent with 
underlying, atypical Meniere's syndrome or other inner ear 
condition that the veteran is likely to have developed even 
it were not for the shrapnel injury.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus, dizziness 
and nausea, claimed as secondary to service-connected shell 
fragment wound of the left neck, are not met.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for secondary service connection, has 
been accomplished. 

The September 1998 rating decision, the June 1999 Statement 
of the Case, and the May 2000 and July 2001 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  The RO letter of March 2001 further advised 
the veteran of the changes to the law brought about by the 
passage of the VCAA.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letter 
of March 2001) have been afforded opportunities to submit 
such information and evidence.  Furthermore, via various RO 
correspondence, to include the March 2001 letter, that 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

Additionally, the Board also finds that all necessary 
development has been accomplished.  Private outpatient 
treatment records have been associated with the claims 
folder, to include those of the Chesapeake General Hospital, 
Charles H. Dennis, M.D., Audrey I. Blumberg, M.D. and Neil L. 
Pugach, M.D.  The veteran was afforded VA examinations in 
April 1998 and September 1999.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran service personnel records show that he is the 
recipient of the Purple Heart award, as the result of 
sustaining a shell fragment wound to his left neck while 
serving in Vietnam.  

When seen for a VA examination in June 1971, the veteran 
complained of stiffness, soreness and cramping of the neck 
and occipital headaches.  There were no complaints of 
tinnitus, dizziness or nausea.  A neurological examination 
was normal.  

In February 1998, the veteran claimed entitlement to service 
connection for tinnitus, dizziness and nausea as a residual 
of a shrapnel wound to his neck.  

A July 1997 letter from private physician Charles H. Dennis, 
M.D. indicated that the veteran was seen for a follow-up with 
complaints of dizziness and imbalance.  He reported that 
dizziness started around 9:00 a.m. and lasted until noon.  It 
was usually accompanied by headaches.  Examination revealed 
clear ears.  The occipital were moderately tender.  
Laboratory testing showed increased cholesterol of 288.  The 
impression was dizziness and headaches, possibly secondary to 
myofascial pain dysfunction and hypocholesterolemia.  

In a November 1997 letter from Charles H. Dennis, M.D., the 
veteran continued to complain of imbalance.  He reported that 
a pressure feeling within the left ear usually preceded 
feelings of imbalance.  An audiogram and tympanogram were 
normal.  A neurological examination was also normal.  The 
examiner noted that inner ear fullness had some resolution 
following decongestion of the nasal cavity with Phenylephrine 
spray.  The examiner opined that he could not "shed too much 
light" on the etiology of the veteran's condition.  He 
hypothesized that the symptoms were consistent with cochlear 
hydrops and such would be clinically revealed in the future.  

In a November 1997 letter from Andrey I. Blumberg, M.D., the 
veteran complains of severe ringing and fullness of the left 
ear.  The tympanic membranes were normal.  A neurological 
examination was also normal.  The veteran was ordered to 
undergo magnetic resonance imaging (MRI) and a neurological 
evaluation to help determine the etiology of the condition.  

A November 1997 MRI examination revealed a metallic foreign 
body in the neck at the posterior aspect of the C2-3 disc 
space.  An x-ray examination in December 1997 and an arch 
aortogram in January 1998 confirmed the presence of a 
metallic foreign body compatible with shrapnel at the level 
of C2-3.  A December 1997 cerebrovascular examination, 
however, revealed no evidence of significant extracranial 
carotid or vertebral artery occlusive disease.  

A January 1998 letter from Eric P. Wilson, M.D. indicated 
that the veteran complained of tinnitus for approximately two 
months.  The examiner noted the presence of shrapnel adjacent 
to the left vertebral artery.  He could not rule out the 
possibility that the shrapnel was contributing to current 
symptoms of tinnitus, unsteady gait and vertigo.  

The veteran was afforded a VA examination in April 1998.  The 
examiner reviewed the veteran medical records prior to 
examination.  The veteran reported that he began to 
experience balance problems in June of 1997 and tinnitus in 
November 1997.  He reported that he had nausea on several 
occasions when loss of balance was severe.  A physical 
examination revealed a normal posture and gait.  He had a six 
to seven inch scar along the left neck.  Examination of the 
ears, nose, sinus, mouth and throat were normal.  There was 
some tenderness in the left neck.  Musculoskeletal and 
neurological examinations were normal.  The diagnosis was 
vertiginous-like dizziness with headaches, sore throats, 
tinnitus and nausea.  The examiner noted that there was no 
clearly discernable diagnosis possible.  He opined that it 
was "far from clear" that the veteran's difficulties were 
secondary to the shrapnel wound incurred in service.  

An audiological evaluation in May 1998 found periodic high 
frequency bilateral tinnitus.  The date of onset was listed 
as September or October 1997.  No opinion was offered as to 
the etiology of the condition.  

Submitted with the veteran's notice of disagreement is a 
January 1999 letter from Neil L. Pugach, M. D. The letter 
reports that the veteran was under the doctor's care for 
treatment of dizziness, tinnitus and ear fullness since 
December 4, 1997.  Dr. Pugach was unable to determine the 
exact cause of his symptoms, and was unable to state with 
certainty that his symptoms were not due to a piece of 
shrapnel in his neck.  

When seen for a VA contract examination in September 1999, 
the veteran claimed that his shell fragment wound scar was 
tender and caused headaches.  After a physical examination, 
the examiner opined that the veteran's scar was tender and 
painful and by history, caused headaches.  No opinion was 
offered on any relationship to tinnitus, dizziness or nausea.  

Finally, the veteran was afforded another VA contract 
examination in September 1999.  The examiner's report notes 
that he reviewed the veteran's medical records prior to the 
examination.  The veteran reported that he sustained a 
shrapnel injury to his jugular vein in service.  He 
reportedly underwent surgery and was hospitalized for three 
months.  He experienced no post-surgical residuals until June 
of 1997 when he began having headaches and dizziness.  He 
reported daily pain, cramping and stiffness of the neck.  He 
reported that he suffered from debilitating dizzy spells two 
to three times per year.  The episodes lasted 3 to 4 hours 
and were accompanied by nausea and tinnitus.  He also 
reported headaches without dizziness or nausea.  A physical 
and neurological examination was normal, other than findings 
of a tender painful scar along the veteran's neck.  The 
examiner reported that the anatomical location of the shell 
fragment did not correlate with symptoms of dizziness, nausea 
and tinnitus.  The examiner opined that the symptoms were 
consistent with an underlying, atypical Meniere's disease 
syndrome or other inner ear condition that the veteran is 
likely to have developed even it were not for the shrapnel 
injury.  

Analysis

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Considering all pertinent evidence in light of the above 
criteria, the Board finds that the preponderance of the 
evidence is against a finding that tinnitus, dizziness and 
nausea are due to or aggravated by the veteran's service-
connected shell fragment wound of the left neck.

The evidence establishes that the veteran suffers from 
tinnitus and dizziness accompanied by occasional nausea, and 
four physicians have commented on the etiology of these 
symptoms.  While Dr. Wilson indicated that he could not rule 
out the possibility that the shrapnel was contributing to 
current symptoms of tinnitus, unsteady gait and vertigo, and 
Dr. Poach indicated that he could not state that the symptoms 
were not due to the shell fragment wound the Board finds that 
these opinion are, at best, speculative, and that neither 
opinion is sufficiently supportive of a grant of service 
connection; hence, these opinions are of limited probative 
value.  See e.g., Bastian v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); 
and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  Indeed, in response to those opinions, an April 
1998 VA examiner opined that a medical relationship between 
the veteran's claimed symptoms and his shell fragment wound 
was "far from clear."

The Board finds that the most probative medical opinion on 
the question of medical relationship is that of the September 
1999 VA contract examiner, clearly obtained for the purpose 
of resolving the medical nexus question.  After examination 
of the veteran, consideration of his documented medical 
history and assertions (as reflected in the claims file) and 
the prior medical opinions, that examiner essentially ruled 
out a relationship between the tinnitus, dizziness and nausea 
and his service-connected fragment wound and opined that the 
veteran's symptoms were consistent with underlying Meniere's 
disease or other inner ear condition that the veteran is 
likely to have developed even it were not for the shrapnel 
injury. As one explanation for his opinion, the examiner 
pointed to the anatomical location of the veteran's service-
connected scar and the imbedded shell fragment in ruling out 
an association between the service-connected disability and 
current symptoms of tinnitus, dizziness and occasional 
nausea.  The Board finds that this evidence constitutes the 
most probative medical evidence of record on the question of 
etiology of the currently claimed disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

As a final note, the Board notes that it has considered 
statements by the veteran to the effect that there is a 
medical relationship between his tinnitus, dizziness and 
nausea and his service-connected residuals of a shell 
fragment wound.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain, 11 Vet. App. at 127 citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, as indicated above, the 
competent and persuasive evidence militates against the 
claim.

For the foregoing reasons, the claim for service connection 
for tinnitus, dizziness and nausea secondary to the veteran's 
service-connected shell fragment wound must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application in this appeal.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

ORDER

Service connection for tinnitus, dizziness or nausea, claimed 
as secondary to the veteran's service-connected shell 
fragment wound of the left neck, with retained foreign body, 
is denied.  


REMAND

As noted in the Introduction, the veteran disagrees with the 
evaluations assigned following the grant of service 
connection for a service-connected shell fragment wound scar 
of the left neck, with retained foreign body.  

The veteran's wound scar is currently evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scars.  
The Board notes that in by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluation of skin disabilities, to 
include scars, as set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833; 67 Fed. Reg. 49596-49599, July 31, 2002.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
contrary intent.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).

While the veteran was afforded a VA examination in September 
1999, the examination is inadequate for rating purposes, as 
findings responsive to both the former and revised applicable 
rating criteria were not rendered.  Hence, another 
examination of the veteran is warranted.  The veteran is 
hereby advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (1998).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that in March 2001, the RO 
notified the veteran of the VCAA via a RO letter addressing 
separate claims for service connection, the RO has not sent 
him any correspondence from the RO addressing the VCAA notice 
and duty to assist provisions as they pertain to the 
increased rating claim currently on appeal, to include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Hence, prior to further 
development and readjudication of the claim, the RO should 
ensure that the notification provisions of the VCAA are met.  
The RO should also undertake any necessary action to obtain 
and associate with the claims file any pertinent outstanding 
medical evidence the veteran identifies.

The notification and development action described above is 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that the July 2001 SSOC did 
not include citation to the legal authority codifying or 
implementing the VCAA that is pertinent to the current claims 
(e.g. 38 C.F.R. §§ 3.102 and 3.159)  .  If the RO again 
denies the claim, the SSOC issued to the veteran and his 
representative explaining the reasons for the denial must 
include citation to and discussion of all such additional, 
pertinent legal authority.  

Accordingly, this case is hereby REMANDED to RO for the 
following action:

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
higher evaluations for the service-
connected shell fragment wound scar of the 
left neck.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate that 
claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3 After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all available 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA examination 
of the service-connection shell fragment 
wound scar of the left neck.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should, if 
possible, provide a measurement of the 
length and width of the scars as well as 
the areas of the scars in terms of square 
inches.  The examiner should also 
indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion.  If any associated scars are 
considered disfiguring, the examiner 
should also, consistent with the revised 
criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  The examiner should 
also comment as to whether the character 
of, and symptoms associated with, the 
scar have likely changed, or remained 
relatively consistent, since the May 1970 
grant of service connection.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the propriety of 
initial noncompensable rating and the 
subsequent 10 percent rating assigned for 
the service-connected shell fragment 
wound in light of all pertinent evidence 
and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and an appropriate 
supplemental statement of the case (to 
include citation to and discussion of 
pertinent VCAA legal authority, and clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


